Now on this 1st day of January, 1980, the matter of the request of Harold E. Doherty, attorney at law, for transfer to disability status comes before the Court.
The Court finds that Harold E. Doherty, an attorney, duly admitted to the practice of law in the State of Kansas, has voluntarily requested the Court to transfer him to inactive status pursuant to Rule 208(j) of the Rules Relating to Discipline of Attorneys and that such request should be granted.
IT IS THEREFORE ORDERED that Harold E. Doherty, attorney at law, be and he is hereby transferred to disability inactive status and is hereafter precluded from the practice of law in the State of Kansas until the further order of the Court.